DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed December 19, 2019 is received.
2.	Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Lottenberg on October 26, 2021.
6.	Regarding claim 7, please amend lines 2 – 3 of this claim to recite, in part: “a multi-click operation, or a long press operation.”
7.	Regarding claim 20, please amend lines 2 – 3 of this claim to recite, in part: “a multi-click operation, or a long press operation.”

Reasons for Allowance
8.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
Ting (CN 103679056), Lin (U.S. Pub. 2015/0149408), Bai et al. (U.S. Pub. 2021/0311523), Zeng (U.S. Pub. 2019/0166235), and Rothkopf et al. (U.S. Pub. 2013/0257582).
Regarding claim 1, neither Ting nor Lin nor Bai nor Zeng nor Rothkopf teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“detecting whether the flexible display device is in an intelligent protective mode;
if yes, acquiring gravity detection data detected by the gravity sensor, and determining whether the flexible display device fulfills an intelligent protective condition based on the gravity detection data;
when the flexible display device fulfills the intelligent protective condition, controlling the first structural member and the second structural member of the flexible display device to pivot at a predetermined angular velocity relative to the pivot shaft such that an included angle between the flexible display screen lamination structure of the second structural member is less than 180 degrees.”
Regarding claims 8 and 14, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 7, 9 – 13, and 15 – 20, these claims are allowed based on their respective dependence from claims 1, 8, and 14.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626